ORDER
STANLEY J. GULKIN of LIVINGSTON, who was admitted to the bar of this State in 1969, having pleaded guilty to a two-count accusation of second-degree theft by deception in violation of N.J.S.A. 2C:20-4 and N.J.S.A. 2C:6 and second-degree conspiracy to commit theft by deception in violation of N.J.S.A. 2C:5-2, and good cause appearing;
It is ORDERED pursuant to Rule 1:20-13(b)(1), that STANLEY J. GULKIN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*662ORDERED that STANLEY J. GULKIN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STANLEY J. GULKIN comply with Rule 1:20-20 dealing with suspended attorneys.